Exhibit 10.38

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.

STOCK INCENTIVE PLAN

OPTION AWARD NOTICE

[Name of Optionee]

You have been awarded an option to purchase shares of Common Stock of Allscripts
Healthcare Solutions, Inc. (the “Company”), pursuant to the terms and conditions
of the Allscripts Healthcare Solutions, Inc. 2011 Stock Incentive Plan (the
“Plan”) and the Stock Option Agreement (the “Agreement”). Copies of the Plan and
the Agreement are attached hereto. Capitalized terms not defined herein shall
have the meanings specified in the Plan or the Agreement.

 

Option:    You have been awarded a Nonqualified Stock Option to purchase from
the Company [insert number] shares of its Common Stock, par value $0.01 per
share, subject to adjustment as provided in Section 3.4 of the Agreement. Option
Date:                        ,              Exercise Price:    $             per
share, subject to adjustment as provided in Section 3.4 of the Agreement.
Vesting Schedule:    Except as otherwise provided in the Plan, the Agreement,
any other written agreement between the Company and Optionee or any other plan
of the Company (as such plan may be amended from time to time), the Option shall
vest (i) on the first anniversary of the Option Date with respect to one-fourth
of the number of shares subject thereto on the Option Date, rounded down to the
nearest whole share, (ii) on the second anniversary of the Option Date with
respect to an additional one-fourth of the number of Options subject thereto on
the Option Date, rounded down to the nearest whole share, (ii) on the third
anniversary of the Option Date with respect to an additional one-fourth of the
number of Options subject thereto on the Option Date, rounded down to the
nearest whole share and (iv) on the fourth anniversary of the Option Date with
respect to the remaining shares subject thereto on the Option Date, provided you
remain continuously employed by the Company or a Subsidiary through the
applicable vesting date. Expiration Date:    Except to the extent earlier
terminated pursuant to Section 2.2 of the Agreement or earlier exercised
pursuant to Section 2.3 of the Agreement, the Option shall terminate at
5:00 p.m., Chicago time, on the seventh anniversary of the Option Date.



--------------------------------------------------------------------------------

Acknowledgment, Acceptance and Agreement:    By accepting this award using the
Company’s procedure for electronic acceptance, you acknowledge receipt of this
Option Award Notice, the Agreement and the Plan, you accept the Option granted
hereunder and you agree to be bound by the terms and conditions of this Option
Award Notice, the Agreement and the Plan. The Option shall be null and void
until you accept this award using the Company’s procedure for electronic
acceptance.

 

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. By:  

 

Name: Title:

 

2



--------------------------------------------------------------------------------

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.

STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

Allscripts Healthcare Solutions, Inc., a Delaware corporation (the “Company”),
hereby grants to the individual (“Optionee”) named in the Option Award Notice
attached hereto (the “Award Notice”) as of the date set forth in the Award
Notice (the “Option Date”), pursuant to the provisions of the Allscripts
Healthcare Solutions, Inc. 2011 Stock Incentive Plan (the “Plan”), an option to
purchase from the Company the number and class of shares of stock set forth in
the Award Notice at the price per share set forth in the Award Notice (the
“Exercise Price”) (the “Option”), upon and subject to the terms and conditions
set forth below, in the Award Notice and in the Plan. For purposes of this
Agreement, “Company” shall mean the Company and any Subsidiary thereof,
collectively and individually. Capitalized terms not defined herein shall have
the meanings specified in the Plan.

1. Option Subject to Acceptance of Agreement. The Option shall be null and void
unless Optionee shall accept this Agreement through the Company’s electronic
acceptance procedures.

2. Time and Manner of Exercise of Option.

2.1 Maximum Term of Option. In no event may the Option be exercised, in whole or
in part, after the expiration date set forth in the Award Notice (the
“Expiration Date”).

2.2 Vesting and Exercise of Option. The Option shall become vested and
exercisable in accordance with the vesting schedule set forth in the Award
Notice (the “Vesting Schedule”). The Option shall be vested and exercisable
following a termination of Optionee’s employment according to the following
terms and conditions:

(a) Termination as a Result of Optionee’s Death or Disability. If Optionee’s
employment with the Company terminates by reason of Optionee’s death or
Disability, then the Option, to the extent vested on the effective date of such
termination of employment, may thereafter be exercised by Optionee or Optionee’s
executor, administrator, legal representative, guardian or similar person until
and including the earlier to occur of (i) the date which is one year after the
date of such termination of employment and (ii) the Expiration Date.

(b) Termination Other than for Cause, Death or Disability. If Optionee’s
employment with the Company is terminated for any reason other than for Cause,
death or Disability, the Option, to the extent vested on the effective date of
such termination of employment, may thereafter be exercised by Optionee until
and including the earlier to occur of (i) the date which is ninety (90) days
after the date of such termination of employment and (ii) the Expiration Date.

(c) Termination by Company for Cause. If Optionee’s employment with the Company
terminates by reason of the Company’s termination of Optionee’s employment for
Cause, then the Option, whether or not vested, shall terminate immediately upon
such termination of employment.



--------------------------------------------------------------------------------

(d) Disability. For purpose of this Option, “Disability” shall mean Optionee’s
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months; provided, however, that if the term
“Disability,” “disabled,” or a similar term is defined in an employment
agreement between the Company and Optionee, the definition in the employment
agreement shall apply for purpose of this Option.

(e) Cause. For purposes of this Option, “Cause” shall mean (i) the willful or
grossly negligent failure by Optionee to perform his or her duties and
obligations in any material respect, other than any such failure resulting from
the disability of Optionee, (ii) Optionee’s conviction of a crime or offense
involving the property of the Company, or any crime or offense constituting a
felony or involving fraud or moral turpitude; (iii) Optionee’s violation of any
law, which violation is materially and demonstrably injurious to the operations
or reputation of the Company; or (iv) Optionee’s material violation of any
generally recognized policy of the Company; provided, however, that if the term
“Cause” is defined in an employment agreement between the Company and Optionee,
the definition in the employment agreement shall apply for purpose of this
Option.

(f) Notwithstanding the terms of this Section 2.2 and Section 3.5 below, in the
event an employment agreement between the Company and Optionee provides terms
and conditions for vesting and exercisability of the Option following
termination of Optionee’s employment and such terms and conditions conflict with
with this Section 2.2 or Section 3.5, then the terms of such employment
agreement shall govern this Option.

2.3 Method of Exercise. Subject to the limitations set forth in this Agreement,
the Option may be exercised by Optionee (a) by giving written notice to the
Company specifying the number of whole shares of Common Stock to be purchased
and accompanying such notice with payment therefor in full (or arrangement made
for such payment to the Company’s satisfaction) either (i) in cash, (ii) by
delivery to the Company (either actual delivery or by attestation procedures
established by the Company) of shares of Common Stock having a Fair Market
Value, determined as of the date of exercise, equal to the aggregate purchase
price payable by reason of such exercise, (iii) by authorizing the Company to
withhold whole shares of Common Stock which would otherwise be delivered having
an aggregate Fair Market Value, determined as of the date of exercise, equal to
the amount necessary to satisfy such obligation, (iv) in cash by a broker-dealer
acceptable to the Company to whom Optionee has submitted an irrevocable notice
of exercise or (v) by a combination of (i), (ii) and (iii), and (b) by executing
such documents as the Company may reasonably request. Any fraction of a share of
Common Stock which would be required to pay such purchase price shall be
disregarded and the remaining amount due shall be paid in cash by Optionee. No
shares of Common Stock shall be issued and no certificate representing Common
Stock shall be delivered until the full purchase price therefor and any
withholding taxes thereon, as described in Section 3.3, have been paid (or
arrangement made for such payment to the Company’s satisfaction).

2.4 Termination of Option. In no event may the Option be exercised after it
terminates as set forth in this Section 2.4. The Option shall terminate, to the
extent not earlier terminated pursuant to Section 2.2 or exercised pursuant to
Section 2.3, on the Expiration Date. Upon the termination of the Option, the
Option and all rights hereunder shall immediately become null and void.

 

2



--------------------------------------------------------------------------------

3. Additional Terms and Conditions of Option.

3.1 Nontransferability of Option. The Option may not be transferred by Optionee
other than by will or the laws of descent and distribution, pursuant to the
designation of one or more beneficiaries on the form prescribed by the Company
or, to the extent permitted by the Company, to a trust or entity established by
the Optionee for estate planning purposes, a charitable organization designated
by the Optionee or pursuant to a qualified domestic relations order, in each
case, without consideration. Except to the extent permitted by the foregoing
sentence, (i) during Optionee’s lifetime the Option is exercisable only by
Optionee or Optionee’s legal representative, guardian or similar person and
(ii) the Option may not be sold, transferred, assigned, pledged, hypothecated,
encumbered or otherwise disposed of (whether by operation of law or otherwise)
or be subject to execution, attachment or similar process. Upon any attempt to
so sell, transfer, assign, pledge, hypothecate, encumber or otherwise dispose of
the Option, the Option and all rights hereunder shall immediately become null
and void.

3.2 Investment Representation. Optionee hereby represents and covenants that
(a) any shares of Common Stock purchased upon exercise of the Option will be
purchased for investment and not with a view to the distribution thereof within
the meaning of the Securities Act of 1933, as amended (the “Securities Act”),
unless the subsequent sale has been registered under the Securities Act and any
applicable state securities laws; (b) any subsequent sale of any such shares
shall be made either pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from registration under the Securities Act and such state securities
laws; and (c) if requested by the Company, Optionee shall submit a written
statement, in a form satisfactory to the Company, to the effect that such
representation (x) is true and correct as of the date of any purchase of any
shares hereunder or (y) is true and correct as of the date of any sale of any
such shares, as applicable. As a further condition precedent to any exercise of
the Option, Optionee shall comply with all regulations and requirements of any
regulatory authority having control of or supervision over the issuance or
delivery of the shares and, in connection therewith, shall execute any documents
which the Board or the Committee shall in its sole discretion deem necessary or
advisable.

3.3 Withholding Taxes. (a) The Company shall have the right to require, prior to
the issuance or delivery of any shares of Common Stock, upon the exercise of the
Option, payment by Optionee of any federal, state, local or other taxes which
may be required to be withheld or paid in connection with such exercise of the
Option (the “Required Tax Payments”).

(b) Optionee may satisfy his or her obligation to advance the Required Tax
Payments by any of the following means: (1) a cash payment to the Company,
(2) delivery (either actual delivery or by attestation procedures established by
the Company) to the Company of previously owned whole shares of Common Stock
having an aggregate Fair Market Value, determined as of the Tax Date, equal to
the Required Tax Payments, (3) authorizing the Company to withhold whole shares
of Common Stock which would otherwise be delivered or an

 

3



--------------------------------------------------------------------------------

amount of cash which would otherwise be payable to the Optionee having an
aggregate Fair Market Value, determined as of the Tax Date, equal to the
Required Tax Payments, (4) except as may be prohibited by applicable law, a cash
payment by a broker-dealer acceptable to the Company to whom Optionee has
submitted an irrevocable notice of exercise or (5) any combination of (1),
(2) and (3). Shares of Common Stock to be delivered or withheld may not have an
aggregate Fair Market Value in excess of the amount determined by applying the
minimum statutory withholding rate. Any fraction of a share of Common Stock
which would be required to satisfy such an obligation shall be disregarded and
the remaining amount due shall be paid in cash by Optionee.

3.4 Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, the terms of the Option, including the number and class of securities
subject hereto and the Exercise Price, shall be appropriately adjusted by the
Committee, such adjustments to be made without an increase in the aggregate
Exercise Price and in accordance with Section 409A of the Code. The decision of
the Committee regarding any such adjustment shall be final, binding and
conclusive.

3.5 Change in Control. Unless otherwise provided in another written agreement
between Optionee and the Company, in the event of a Change in Control in which
the successor company (including the parent of any surviving corporation in a
merger) assumes or substitutes the Option, if Optionee’s employment with such
successor company (or a subsidiary thereof) is terminated within 24 months
following such Change in Control (or within three months prior thereto in
connection with the Change in Control) without Cause by the Company or the
successor company or by Optionee for Good Reason, all restrictions, limitations
and other conditions applicable to the Option outstanding as of the date of such
termination of employment (or as of the date of the Change in Control if
termination occurred prior to and in connection with the Change in Control)
shall lapse and the Option shall become fully vested.

(a) For purposes of this Section 3.5, “Good Reason” shall mean (i) any
significant diminution in Optionee’s responsibilities from and after the date of
the Change in Control, (ii) any material reduction in the annual salary or
target incentive cash compensation of Optionee from and after the date of the
Change in Control or (iii) any requirement after the date of the Change in
Control (or prior thereto in connection with the Change in Control) to relocate
to a location that is more than fifty (50) miles from the principal work
location of Optionee; provided, however, that the occurrence of any such
condition shall not constitute Good Reason unless Optionee provides written
notice to the Company of the existence of such condition not later than 90 days
after the initial existence of such condition, and the Company shall have failed
to remedy such condition within 30 days after receipt of such notice; further
provided, however, that if the term “Good Reason,” “Constructive Discharge,” or
a similar term is defined in an employment agreement between the Company and
Optionee, the definition in the employment agreement shall apply for purpose of
this Option.

 

4



--------------------------------------------------------------------------------

3.6 Compliance with Applicable Law. The Option is subject to the condition that
if the listing, registration or qualification of the shares subject to the
Option upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the purchase or issuance of
shares hereunder, the Option may not be exercised, in whole or in part, and such
shares may not be issued, unless such listing, registration, qualification,
consent, approval or other action shall have been effected or obtained, free of
any conditions not acceptable to the Company. The Company agrees to use
reasonable efforts to effect or obtain any such listing, registration,
qualification, consent, approval or other action.

3.7 Issuance or Delivery of Shares. Upon the exercise of the Option, in whole or
in part, the Company shall issue or deliver, subject to the conditions of this
Section 3, the number of shares of Common Stock purchased against full payment
therefor. Such issuance shall be evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company. The
Company shall pay all original issue or transfer taxes and all fees and expenses
incident to such issuance, except as otherwise provided in Section 3.3.

3.8 Option Confers No Rights as Stockholder. Optionee shall not be entitled to
any privileges of ownership with respect to shares of Common Stock subject to
the Option unless and until such shares are purchased and issued upon the
exercise of the Option, in whole or in part, and Optionee becomes a stockholder
of record with respect to such issued shares. Optionee shall not be considered a
stockholder of the Company with respect to any such shares not so purchased and
issued.

3.9 Option Confers No Rights to Continued Employment. In no event shall the
granting of the Option or its acceptance by Optionee, or any provision of this
Agreement or the Plan, give or be deemed to give Optionee any right to continued
employment by the Company, any Subsidiary or any affiliate of the Company or
affect in any manner the right of the Company, any Subsidiary or any affiliate
of the Company to terminate the employment of any person at any time.

4. Miscellaneous Provisions.

4.1 Decisions of Board or Committee. The Board or the Committee shall have the
right to resolve all questions which may arise in connection with the Option or
its exercise. Any interpretation, determination or other action made or taken by
the Board or the Committee regarding the Plan, this Agreement or the Award
Notice shall be final, binding and conclusive.

4.2 Successors. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company and any person or persons who shall,
upon the death of Optionee, acquire any rights hereunder in accordance with this
Agreement or the Plan.

4.3 Notices. All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to Allscripts Healthcare Solutions,
Inc., Attn: General Counsel, 222 Merchandise Mart Plaza, Suite 2024, Chicago, IL
60654, and if to

 

5



--------------------------------------------------------------------------------

Optionee, to the last known mailing address of Optionee contained in the records
of the Company. All notices, requests or other communications provided for in
this Agreement shall be made in writing either (a) by personal delivery, (b) by
facsimile or electronic mail with confirmation of receipt, (c) by mailing in the
United States mails or (d) by express courier service. The notice, request or
other communication shall be deemed to be received upon personal delivery, upon
confirmation of receipt of facsimile or electronic mail transmission or upon
receipt by the party entitled thereto if by United States mail or express
courier service; provided, however, that if a notice, request or other
communication sent to the Company is not received during regular business hours,
it shall be deemed to be received on the next succeeding business day of the
Company.

4.4 Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement shall not effect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provisions were omitted.

4.5 Governing Law. This Agreement, the Option and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
Code or the laws of the United States, shall be governed by the laws of the
State of Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.

4.6 Counterparts. The Award Notice may be executed in two counterparts, each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.

4.7 Agreement Subject to the Plan. This Agreement is subject to the provisions
of the Plan, and shall be interpreted in accordance therewith. Optionee hereby
acknowledges receipt of a copy of the Plan, and by accepting this Agreement in
accordance with the Company’s electronic acceptance procedures, he or she agrees
to be bound by the terms and conditions of this Agreement, the Award Notice and
the Plan.

 

6